DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2, is objected to because of the following informalities:  In claim 2, a period “.” Should be inserted at the end.  Appropriate correction is required.
Claim 20, is objected to because of the following informalities:  In claim 20, line 2, recites “performing device facial recognition“ however should recite “performing .  Appropriate correction is required.
Claim 26, is objected to because of the following informalities:  In claim 26, line 3, recites “the media data collection device“ however should recite “a media data collection device”.  Appropriate correction is required.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In this case claims are not numbered consecutively, claim 22 is missing. Examiner suggests in the next response Applicant indicate that claim 22 is cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-18, 21, 23, 28-33 and 36-37, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeser (US PGPUB 2014/0201072 A1).

As per claim 1, Reeser discloses a monitoring system (Reeser, Fig. 1:100 and Fig. 6:500) comprising a media data collection device (Reeser, Fig. 1:112, and paragraphs 22 and 23) and a front-end intelligent analysis device separate from the media data collection device (Reeser, Fig. 1:106, and Fig. 2:106, and paragraph 23), wherein: 
the media data collection device is configured to collect a first media data and send the first media data to the front-end intelligent analysis device (Reeser, paragraph 23, discloses The sensor 112 may be a camera and/or a microphone which may send visual and/or audible input to the intelligent home system controller 106.); 
the front-end intelligent analysis device is configured to receive the first media data (Reeser, paragraphs 19 and 23-24, discloses The sensor 112 may be a camera and/or a microphone which may send visual and/or audible input to the intelligent home system controller 106.), and analyze the first media data to obtain a first analysis result (Reeser, paragraph 19, discloses a reading from a sensor 112 (e.g., whether water has been detected in the basement)); 
the media data collection device and the front-end intelligent analysis device are located at a front end of the monitoring system (Reeser, Fig. 1:102, discloses front-end components, and paragraph 16); and 
the front-end intelligent analysis device is further configured to send the first analysis result to a media data server located at a back end of the monitoring system (Reeser, Fig. 1:104:140, and paragraph 19, discloses the intelligent home system controller 106 may send the information based on the data received from the intelligent home products 110, 112, 114, 116, 118 to the server 140 over the network 132).

As per claim 2, Reeser further discloses the system according to claim 1, wherein the monitoring system further comprises the media data server located at the back end (Reeser, Fig. 1:104:140, and paragraph 16)

As per claim 3, Reeser further discloses the system according to claim 1, wherein the front-end intelligent analysis device is further configured to send a corresponding task execution instruction to the media data collection device based on the first analysis result (Reeser, paragraphs 19, and 26-28), and the task execution instruction instructs the media data collection device to execute a target task (Reeser, paragraphs 28-29 and 36).

As per claim 4, Reeser further discloses the system according to claim 1, wherein the front-end intelligent analysis device is further configured to forward the media data to the media data server (Reeser, Fig. 1:106:104:140, and paragraph 19, discloses the intelligent home system controller 106 may send the information based on the data received from the intelligent home products 110, 112, 114, 116, 118 to the server 140 over the network 132).

As per claim 5, Reeser further discloses the system according to claim 1, wherein the system further comprises a forwarding device (Reeser, paragraphs 28 and 29), and the media data collection device is connected to the front-end intelligent analysis device through the forwarding device (Reeser, Fig. 1:106:102:104:140:142); and 
the media data collection device is configured to send the media data to the front-end intelligent analysis device through the forwarding device (Reeser, paragraphs 28 and 29).

As per claim 6, Reeser further discloses the system according to claim 1, wherein the front-end intelligent analysis device is further configured to send a media data obtaining request to the media data collection device (Reeser, paragraphs 17-18 and 23); and 
the media data collection device is configured to send the collected media data to the front- end intelligent analysis device based on the media data obtaining request (Reeser, paragraphs 21-23).

As per claim 7, Reeser further discloses the system according to claim 6, wherein the front-end intelligent analysis device is further configured to generate the media data obtaining request according to a media data transmission protocol corresponding to the media data collection device (Reeser, paragraphs 16, 29 and 39).

As per claim 10, Reeser further discloses the system according to claim 1, wherein: 
the front-end intelligent analysis device is configured to send a media data request to the media data collection device (Reeser, paragraphs 17-18 and 23); 
the media data collection device is configured to collect a video data in response to receiving the request (Reeser, paragraphs 22- 24); 
the media data collection device is configured to send the video data collected by the media data collection device to the front-end intelligent analysis device (Reeser, paragraph 23); 
the front-end intelligent analysis device is configured to receive the video data as the media data for analyzing (Reeser, paragraphs 18, 21 and 22).

As per claim 11, Reeser further discloses the system according to claim 1, wherein the front-end intelligent analysis device is further configured to: 
collect a second media data (Reeser, paragraph 22, microphone); and 
analyze the second media data to obtain a second analysis result (Reeser, paragraph 24).

As per claim 12, Reeser discloses an intelligent analysis method (Reeser, Fig. 1:100 and Fig. 6:500), performed by a front-end intelligent analysis device (Reeser, Fig. 1:102:106), wherein the method comprises: 
receiving media data collected by a media data collection device (Reeser, paragraph 23, discloses The sensor 112 may be a camera and/or a microphone which may send visual and/or audible input to the intelligent home system controller 106.); and 
analyzing the media data to obtain an analysis result, wherein the media data collection device and the front-end intelligent analysis device are located at a front end of a monitoring system (Reeser, Fig. 1:106:112, and paragraph 19, discloses a reading from a sensor 112 (e.g., whether water has been detected in the basement)).

As per claim 13, Reeser further discloses the method according to claim 12, wherein the method further comprises: sending the analysis result to a media data server at a back end of the monitoring system (Reeser, Fig. 1:140).

As per claim 14, please see the analysis of claim 3.

As per claim 15, Reeser further discloses the method according to claim 12, wherein the receiving media data collected by the media data collection device comprises: sending a media data request to the media data collection device (Reeser, paragraphs 17-18 and 23), and receiving the media data sent by the media data collection device based on the media data request (Reeser, paragraphs 21-23).

As per claim 16, Reeser further discloses the method according to claim 15, wherein the method further comprises: generating the media data request according to a media data transmission protocol corresponding to the media data collection device (Reeser, paragraphs 16, 29 and 39).

As per claim 17, Reeser further discloses the method according to claim 12, wherein the receiving media data collected by media data collection device comprises: receiving, through a forwarding device, the media data collected by the media data collection device (Reeser, paragraphs 28 and 29).

As per claim 18, Reeser further discloses the method according to claim 12, wherein the method further comprises: forwarding the media data to a back end media data server (Reeser, Fig. 1:106:104:140, and paragraph 19).

As per claim 21, Reeser further discloses the method according to claim 12, wherein the method comprises: sending a media data request to the media data collection device (Reeser, paragraphs 17-18 and 23); 
receiving a video data as the media data (Reeser, paragraphs 18, 21 and 22).


As per claim 23, please see the analysis of claim 11.

As per claim 28, Reeser discloses a monitoring system (Reeser, Fig. 1:100 and Fig. 6:500) comprising a media data collection device (Reeser, Fig. 1:112, and paragraphs 22 and 23) and a front-end intelligent analysis device separate from the media data collection device (Reeser, Fig. 1:106, and Fig. 2:106, and paragraph 23), wherein: 
the media data collection device is configured to collect a first media data and send the first media data to the front-end intelligent analysis device (Reeser, paragraph 23, discloses The sensor 112 may be a camera and/or a microphone which may send visual and/or audible input to the intelligent home system controller 106.); 
the front-end intelligent analysis device is configured to receive the first media data (Reeser, paragraphs 19 and 23-24, discloses The sensor 112 may be a camera and/or a microphone which may send visual and/or audible input to the intelligent home system controller 106.), and analyze the first media data to obtain a first analysis result (Reeser, paragraph 19, discloses a reading from a sensor 112 (e.g., whether water has been detected in the basement)); 
the media data collection device and the front-end intelligent analysis device are located at a front end of a media data server (Reeser, Fig. 1:106:112:102); and 
the front-end intelligent analysis device is further configured to send the first analysis result to the media data server (Reeser, Fig. 1:106:140, and paragraphs 26 and 27).

As per claim 29, please see the analysis of claim 2.

As per claim 30, please see the analysis of claim 4.

As per claim 31, please see the analysis of claim 5.

As per claim 32, please see the analysis of claim 6.

As per claim 33, please see the analysis of claim 7.

As per claim 36, please see the analysis of claim 10.

As per claim 37, please see the analysis of claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, 19-20 and 34-35, is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeser (US PGPUB 2014/0201072 A1) and further in view of Pennington (US PGPUB 2011/0128382 A1).

As per claim 8, Reeser further discloses the system according to claim 1, wherein the monitoring system further comprises the media data server located at the back end (Reeser, Fig. 1:140), and wherein the media data collection device is a non- smart camera (Reeser, paragraph 22), and 
Reeser does not explicitly disclose (the front-end intelligent analysis) device is a smart camera. However implementing a non-smart camera and smart camera together in security/monitoring environment is well known in the art for instance Pennington discloses (the front-end intelligent analysis) device is a smart camera (Pennington, paragraph 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Addy teachings by implementing a smart camera to the system, as taught by Pennington.
The motivation would be to provide an improved security system with useful information in real-time regarding activities within the property (paragraph 39), as taught by Pennington.

As per claim 9, Reeser further discloses the system according to claim 1, wherein: 
the media data collection device is configured to collect a video data (Reeser, paragraphs 22 and 24); 
Reeser does not explicitly disclose (the front-end intelligent analysis) device is configured to perform facial recognition based on the media data received from the media data collection device.
Pennington discloses (the front-end intelligent analysis) device is configured to perform facial recognition based on the media data received from the media data collection device (Pennington, paragraph 14, discloses facial recognition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Addy teachings by implementing a smart camera to the system, as taught by Pennington.
The motivation would be to provide an improved security system with useful information in real-time regarding activities within the property (paragraph 39), as taught by Pennington.

As per claim 19, Reeser further discloses the method according to claim 12, wherein the method further comprises: sending, by the (smart) camera, the analysis result to a media data server located at a back end of the monitoring system (Reeser, Fig. 1:140).
Reeser does not explicitly disclose front-end intelligent analysis device is a smart camera, However implementing a non-smart camera and smart camera together in security/monitoring environment is well known in the art for instance Pennington discloses front-end intelligent analysis device is a smart camera (Pennington, paragraph 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Addy teachings by implementing a smart camera to the system, as taught by Pennington.
The motivation would be to provide an improved security system with useful information in real-time regarding activities within the property (paragraph 39), as taught by Pennington.

As per claim 20, Reeser further discloses the method according to claim 12, wherein the method further comprises: Reeser does not explicitly disclose performing device facial recognition based on the media data received from the media data collection device.
Pennington discloses performing device facial recognition based on the media data received from the media data collection device (Pennington, paragraph 14, discloses facial recognition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Addy teachings by implementing a smart camera to the system, as taught by Pennington.
The motivation would be to provide an improved security system with useful information in real-time regarding activities within the property (paragraph 39), as taught by Pennington.

As per claim 34, please see the analysis of claim 8.

As per claim 35, please see the analysis of claim 9.

Claim(s) 24-27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Addy (US PGPUB 2009/0015671 A1) and further in view of Pennington (US PGPUB 2011/0128382 A1).

As per claim 24, Addy discloses an intelligent camera apparatus (Addy, Fig. 1:100), comprising: 
a camera configured to capture a first media data (Addy, Fig. 1:140); 
a processor connected to the camera (Addy, Fig. 1:110:175) and configured to: 
receive a second media data from at least one other, non-intelligent camera (Addy, Fig. 1:120:150); 
analyze the first media data to obtain a first analysis result (Addy, paragraph 25, discloses Video surveillance system 100 includes a video manager 110 that performs video analytics processing on video data forwarded to it from … any of video sources 140 that include onboard video analytics processing ability (sometimes referred to as "smart" video sources (cameras)),…. The video sources provide acquired video data streams that may include attached metadata in various formats, including movement or motion vectors characterizing the object field(s)); 
analyze the second media data to obtain a second analysis result (Addy, paragraphs 25 and 26, discloses Video surveillance system 100 includes a video manager 110 that performs video analytics processing on video data forwarded to it from any of video sources 120… The video sources provide acquired video data streams that may include attached metadata in various formats, including movement or motion vectors characterizing the object field(s)); 
Addy does not explicitly disclose send the first analysis result and the second analysis result to a monitoring server.
Pennington discloses send the first analysis result and the second analysis result to a monitoring server (Pennington, Fig. 1:12:20:24:26, and paragraphs 21, 24 and 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Addy teachings by providing results of different cameras to the server, as taught by Pennington.
The motivation would be to provide an improved security system with useful information in real-time regarding activities within the property (paragraph 39), as taught by Pennington.

As per claim 25, Addy in view of Pennington further discloses the intelligent camera according claim 24, wherein the processor is configured to cause the intelligent camera to: perform facial recognition based on the media data (Pennington, paragraph 14, discloses facial recognition).

As per claim 26, Addy in view of Pennington further discloses the intelligent camera according claim 24, wherein the processor is configured to cause the intelligent camera to: send a media data request to the media data collection device (Pennington, paragraph 33); 
receive a video data from the media data collection device in response to the request (Pennington, Fig. 1:24:26, and paragraphs 15 and 16).

As per claim 27, Addy in view of Pennington further discloses the intelligent camera according claim 25, wherein the non-intelligent camera has no ability to analyze a media data (Addy, Fig. 1:120:150, and paragraph 26, discloses basic video sources 120).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633